DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
This office action is responsive to the Amendment filed October 29, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claim 1 is amended.  Claim 12 is added and therefore Claims 1-12 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drinkard et al. (U.S. Patent No. 2,989,956 “Drinkard”) in view of Mamy et al. (U.S. Patent Publ’n No. 2010/014749 “Mamy”).
Regarding Claim 1, Drinkard discloses the invention substantially as claimed, including an intake system for an internal combustion engine (see column 1, lines 10-12), wherein the system includes at least one inlet duct ((60), (62)) through which air flows and by which the air which flows through the inlet duct is conducted into at least one combustion chamber (13) of the internal combustion engine, and wherein the inlet duct ((60), (62)) has a flat underside at least in one length region on the underside (see Figures 2-4), and the flat underside extends as far as an edge ((30)(32)).  While Drinkard discloses that the flat underside is located in a region wherein the inlet duct branches (see Figures 2-4, branches (69), (70), for example), Drinkard is silent concerning the respective edges being a “tumble edges” effecting a tumble-shaped flow of the air into the combustion chamber.  
However, Mamy discloses an intake system for an internal combustion engine (see paragraph [0001]) that includes an inlet duct (1) through which air flows and by which the air which flows through the inlet duct is conducted into a combustion chamber (3) (see paragraph [0022]).  Mamy discloses that inlet duct (1) has a flat underside (lower face (6a)) at least in one length region on the underside (see Figures 3 and 3A, and paragraph [0023]), and the flat underside extends as far as a tumble edge (ogive (8)), by which a tumble-shaped flow of the air which flows into the combustion chamber is effected (see 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the intake passage of Drinkard by providing “tumble edges” effecting a tumble-shaped flow of the air into the combustion chamber as described in Mamy in order to facilitate better air-fuel mixing to promote combustion of the mixture during engine operation, while also speeding up combustion, making it possible to operate with a great deal less ignition advance, while at the same time repelling pinging (see Mamy, paragraph [0005]).  
Regarding Claim 2, Drinkard discloses the invention substantially as claimed, but it is unclear whether Drinkard teaches that the inlet duct is asymmetrical on an upper side.  
However, Mamy discloses that the inlet duct is of asymmetrical configuration in cross section at least in one length region on an upper side which lies opposite the underside (see Figure 3).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the intake passage of Drinkard by providing an asymmetrical upper side of the inlet duct as described in Mamy in order to facilitate better accommodating various engine accessories during assembly of the engine
Regarding Claims 3-9 and 11, the various claim limitations reciting “machining” and “milling” claimed components of the intake system are considered a product-by-process claim limitations.  In accordance with MPEP § 2113, a method of forming a device is not germane to the issue of patentability of the device itself.  Please note that even though product-by-process claims are limited by and defined by the process, .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Drinkard in view of Mamy as applied to Claim 1 herein, and further in view of Maeda (EP 2101055 A1).
Regarding Claim 10, the combination of Drinkard and Mamy discloses the invention substantially as claimed, but is silent concerning the claimed clearance portion.  
However, Maeda discloses an engine (1) having a cylinder (6), an intake passage (12), and an intake control device (21) for generating a tumble flow inside the cylinder on an upper side (see column 8, lines 10-20), wherein an inlet duct (36) has at least one clearance portion (39) for spray jets of an injector which is configured for bringing about an intake manifold fuel injection (see column 6, lines 19-29).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the intake passage of Drinkard/Mamy by providing a clearance portion configured to accommodate a fuel injector as described in Maeda in order to facilitate an open area to accommodate the fuel injector.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Drinkard in view of Mamy as applied to Claim 1 herein, and further in view of Abe et al. (EP 2937531 A2, “Abe”).
Regarding Claim 12, the combination of Drinkard and Mamy discloses the invention substantially as claimed, but is silent concerning the tumble edge being disposed immediately adjacent to the valve seat ring.
However, Abe discloses an internal combustion engine that intensifies a tumble flow in a combustion chamber of a cylinder (see paragraph [0004]).  Abe discloses that an inlet duct (1) having a main flow passage section (11) with a flat underside (see Figure 3), through which the intake air is distributed toward the combustion chamber of the cylinder, and a throat section (12) interposed between the main flow passage section (11) and the combustion chamber.  The throat section defines a tumble edge ((127), (128)) immediately adjacent to a valve seat ring (123) (see Figures 1 and 2).
  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the intake passage of Drinkard by providing “tumble edges” effecting a tumble-shaped flow of the air into the combustion chamber as described in Abe in order to facilitate better air-fuel mixing to promote combustion of the mixture during engine operation, while also speeding up combustion (see Abe paragraph [0025]). 

Response to Arguments
Applicant's arguments, see Amendment filed October 29, 2021, with respect to the rejection of Claim 1 under Section 103 have been fully considered but they are not persuasive.  
Applicant asserts that Mamy does not provide a tumble edge that is immediately adjacent to a region of a valve seat ring (see Amendment, page 6 of 8).  Examiner submits that since further detail of the “region” of valve seat ring is not provided in the originally 

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/GRANT MOUBRY/Primary Examiner, Art Unit 3747